UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05631 Lee Financial Mutual Fund, Inc. (Exact name of registrant as specified in charter) 3113 Olu Street Honolulu, HI 96816 (Address of principal executive offices) (Zip code) Nancy P. O’Hara Drinker Biddle & Reath LLP One Logan Square Suite #2000 Philadelphia, PA 19103-6996 (Name and address of agent for service) Registrant's telephone number, including area code: 808-988-8088 Date of fiscal year end: September 30 Date of reporting period: September 30, 2014 Item 1. Reports to Stockholders. Lee Financial Tactical Fund November 13, 2014 Dear fellow shareholder, On June 10, 2011 the First Pacific Low Volatility Fund commenced operations as a new series of First Pacific Mutual Fund, Inc. In an effort to create a more cohesive identity, First Pacific Mutual Fund, Inc. changed its name to Lee Financial Mutual Fund, Inc. and the First Pacific Low Volatility Fund changed its name to the Lee Financial Tactical Fund (“Fund”). The investment objective of the Fund remains the same which is to achieve long-term capital appreciation and preservation of capital while lowering volatility. We certainly saw our share of negative headlines this year. The unusually cold and long winter, Ebola threat, commodity prices slumping, and weak non-US economic data, along with Russia’s occupation of Ukraine, ISIS terrorists in the Middle East, and the political unrest in Hong Kong against Communist China helped to add uncertainty to domestic and global markets. To counter the negativity, there was strong US economic data, earnings, and a record amount of stock buybacks financed by low interest rates. US employment figures were showing growth with non-farm payrolls growing each month and the unemployment rate dropped to 5.9% for period ended September 2014. Despite the many headwinds faced by our economic recovery, the S&P 500 Index finished the twelve-months ended September 30, 2014 at a record high level of 2,010.40. We believe that US stocks are still attractive investments and investors who are investing for the long term should focus on long term returns and not be overly concerned with short term market fluctuations. We continue to believe that a defensive strategy which places a special focus on the managing of downside risk is still the correct way to approach these markets. The Fund had a net asset value (“NAV”) of $11.26 on October 1, 2013 and a NAV of $11.85 on September 30, 2014, which resulted in a 15.05% return for the one year period. During the same period, the Fund’s benchmark, the Dow Jones Moderately Aggressive Portfolio Index, returned 9.67%. The Lee Financial Mutual Fund Board of Directors agreed to change the Fund’s benchmark from the Dow Jones Moderately Aggressive Portfolio Index to the S&P 500 Index on the investment manager’s recommendation that the S&P 500 Index is more indicative of the investment strategy of the Fund. For the one year period ended September 30, 2014, the S&P 500 Index returned 19.73%. The Fund had net assets of $37.1 million as of the beginning of the fiscal year and with an increase of 6.74%, ended the fiscal year with $39.6 million in net assets. The biggest factor affecting the Fund's performance for the year ended September 30, 2014 was the Fund's sector allocation. This was driven by the Portfolio Manager's perception of US Federal Reserve policy. The Federal Reserve has been keeping short term rates artificially low with the intention of helping the US economy grow. Economic figures have been improving and the Federal Reserve has signaled that it will raise short term rates. The Fund navigated this environment with an eye on the apparent opportunity while monitoring volatility and risk. The Fund started the fiscal year with the largest position held in a money market fund (16.98%). The Fund was able to utilize this cash to implement the Fund’s investment strategy by investing in equity sector allocations and selecting stocks with historically strong valuation metrics and indicators for continued future projections. The Fund increased its sector weightings in Consumer Discretionary and Consumer Staples on the belief that the improving US labor market will translate into increased consumer income. The Fund lessened its weightings in the Technology and Financials sectors due to high valuations. The Fund continues to utilize structured notes defensively and also in an effort to reduce market volatility. The Fund’s structured note holdings performed well during the reporting period as the reference equity indices increased. At the end of the reporting period, the Fund held 12.30% of its net assets in structured notes. Detracting from the Fund’s relative results was the underweighting in the technology and healthcare sectors. CATEGORY ALLOCATION (% of Net Assets) September 30, 2014 As of September 30, 2014, the top five categories as a percentage of net assets were: Consumer Discretionary (17.90%), Consumer Staples (15.07%), Structured Notes (12.30%), Information Technology (11.70%), and Energy (10.29%). On December 20, 2013 there was a capital gain distribution of $1.02 per share and income distribution of $0.01 per share. The Fund is anticipating a capital gain distribution for the Fund for the 2014 calendar year. On the following pages you will find our September 30, 2014 Annual Report. If you have any questions or would like us to provide information about the Fund to your family or friends, please call us at (808) 988-8088 or (800) 354-9654. Thank you for your business. On behalf of the staff and management of the Fund, I would like to extend to you and your family best wishes for a safe and happy holiday season. Warmest Aloha, Terrence K.H. Lee President and CEO Before investing, read the prospectus carefully. Please carefully consider the Fund’s investment objective, risks, and charges and expenses before investing. The prospectus contains this and other information about the Fund. This Annual Report must be accompanied or preceded by a prospectus. 1 The Fund’s yield, share price and investment return fluctuate so that you may receive more or less than your original investment upon redemption. Low volatility investing does not guarantee a profit or protect against a loss in a generally declining market. Past performance is no guarantee of future results. The Fund is a series of Lee Financial Mutual Fund, Inc. Mutual fund investing involves risks. Principal loss is possible. The Lee Financial Tactical Fund’s investments in structured notes may subject the Fund to greater interest rate, credit and counterparty risks and costs than traditional equity funds. The price of structured notes may be volatile and they may have a limited trading market, making it difficult to value or sell them. Structured notes are also subject to risks of debt instruments, including interest rate and call risks, but may have a greater risk of loss than a typical debt security of the same maturity and credit quality. In exchange for the issuer’s guarantee of full or partial payment of principal on maturity, the upside return the Fund could achieve on its investment may be capped or limited and the issuer’s guarantee is generally available only if the Fund holds the structured note to maturity. The Fund may also invest in options which may be more volatile and less liquid, increasing the risk of loss when compared to traditional securities. The Fund may also invest in foreign securities which, especially in emerging markets, involve greater volatility and political, economic, regulatory and currency risks and differences in accounting methods. The Fund may invest in small, mid or large companies. Investment in smaller companies involves additional risks such as limited liquidity and greater volatility than larger companies. The Fund’s investments in other investment companies, including exchange traded funds, subjects the Fund to those risks affecting that investment company, including a possible decrease in the value of the underlying securities. The Fund will also incur brokerage costs when it purchases exchange traded funds and will incur its pro rata share of the underlying investment company’s expenses. Writing call options is a highly specialized activity which involves greater liquidity, counterparty and equity price risks. This is not a complete list of risks that may affect the Fund. For additional information concerning the risks applicable to the Fund, please see the Fund’s prospectus. Lee Financial Securities, Inc./Distributor November 26, 2014 This Annual Report may contain certain forward-looking statements about factors that may affect the performance of the Fund in the future. These statements are based on the predictions and expectations of Lee Financial Group Hawaii, Inc., the Fund’s investment manager (the “Investment Manager”) concerning certain future events, such as performance of the economy, changes in interest rates and other factors that may impact the performance of the Fund. The Investment Manager believes that these forward looking statements are reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. 2 LEE FINANCIAL TACTICAL FUND Average Annual Total Return Lee Financial Tactical Fund Investor Class S&P 500 Index Dow Jones Moderately Aggressive Portfolio Index 1 year 15.05% 19.73% 9.67% Since Inception 8.53% 16.71% 9.76% The graph above compares the increase in value of a $10,000 investment in the Fund with the performance of the S&P 500 Index and the Dow Jones Moderately Aggressive Portfolio Index. The objective of the graph is to permit you to compare the performance of the Fund with the current market and to give perspective to market conditions and investment strategies and techniques pursued by the investment manager that materially affected the performance of the Fund. The S&P 500 Index and the Dow Jones Moderately Aggressive Portfolio Index reflect reinvestment of dividends but not the expenses of the Fund. It is not possible to invest directly in an index. The return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Past performance is not indicative of future results. The performance reflects fee waivers in effect and would have been lower in their absence. Current performance may be higher or lower than the total return shown. Please call the Fund at (808) 988-8088 or (800) 354-9654 to obtain the most recent month-end returns. The total returns are before taxes on distributions or redemptions of Fund shares. The Fund’s annual operating expense ratio, as stated in the current prospectus dated February 1, 2014, is 1.83% before fee waivers, and 1.48% after fees waivers*. This rate can fluctuate and may differ from the expense ratio for the most recently completed period disclosed in the “Financial Highlights” portion of this Annual Report. * The Investment Manager has voluntarily agreed to waive 0.35% of its 1.00% management fees included in the Expense Ratio above. This management fee waiver will be in effect through January 31, 2015. 3 YOUR FUND’S EXPENSES As a Fund shareholder, you can incur the following costs: • Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the period indicated. Actual Fund Expenses The first line (Actual) for the share class listed in the table below provides actual account values and expenses. The “Ending Account Value” is derived from the Fund’s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period, by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, the $8,600 ¸ $1,000 8.6. 2. Multiply the result by the number under the heading “Expenses Paid During Period.” If expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical “Ending Account Value” is based on the actual expense ratio for the share class and an assumed 5% annual rate of return before expenses, which does not represent the Fund’s actual return. The figure under the heading “Expenses Paid During Period” shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs. Therefore, the second line is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Value 04/01/14 Ending Account Value 09/30/14 Expenses Paid During Period* 04/01/14-09/30/14 Lee Financial Tactical Fund Investor Class Actual Hypothetical * Expenses are equal to the annualized expense ratio (1.30%), which is net of fee waivers, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Lee Financial Mutual Fund, Inc. We have audited the accompanying statement of assets and liabilities of Lee Financial Tactical Fund (formerly known as First Pacific Low Volatility Fund), a series of Lee Financial Mutual Fund, Inc. (formerly known as First Pacific Mutual Fund, Inc.), including the schedule of investments, as of September 30, 2014, the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended and for the period June 10, 2011 (commencement of operations) through September 30, 2011. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures inthe financial statements. Our procedures included confirmation of securities owned as of September 30, 2014, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Lee Financial Tactical Fund as of September 30, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended and for the period June 10, 2011 through September 30, 2011, in conformity with accounting principles generally accepted in the United States of America. Philadelphia, Pennsylvania November 26, 2014 5 LEE FINANCIAL TACTICAL FUND SCHEDULE OF INVESTMENTS September 30, 2014 COMMON STOCK – 80.27% Shares Value CONSUMER DISCRETIONARY – 17.90% Adidas - ADR $ Ctrip.com International, Ltd. – ADR (a) Hanesbrands, Inc. The Home Depot, Inc. Las Vegas Sands Corporation Lululemon Athletica Inc. (a) The TJX Companies, Inc. CONSUMER STAPLES – 15.07% CVS Health Corporation Cotsco Wholesale Corporation Nestle S.A. - ADR Philip Morris International Inc. Sprouts Farmers Market, Inc. (a) ENERGY – 10.29% Chevron Corporation Oneok, Inc. Phillips 66 FINANCIALS – 5.47% The Goldman Sachs Group, Inc. HEALTH CARE – 7.42% Mylan, Inc. (a) PerkinElmer, Inc. See accompanying notes to financial statements. 6 LEE FINANCIAL TACTICAL FUND SCHEDULE OF INVESTMENTS – (Continued) September 30, 2014 Shares Value INDUSTRIALS – 9.58% Raytheon Company $ 3M Company Union Pacific Corporation INFORMATION TECHNOLOGY – 11.70% Apple Inc. Corning Incorporated Google Inc. – Class A (a) Google Inc. – Class C (a) MATERIALS – 2.84% Monsanto Company Total Common Stocks (Cost $27,724,785) $ See accompanying notes to financial statements. 7 LEE FINANCIAL TACTICAL FUND SCHEDULE OF INVESTMENTS - (Continued) September 30, 2014 Shares Value STRUCTURED NOTES – 12.30% JP Morgan Chase & Co. Capped Buffered Return Enhanced Notes Linked to the Russell 2000 Index Due 10/09/2014 (a) Return at maturity of 150.00% of the appreciation, if any, of the Russell 2000 Index up to cap of 15.00% and losses of 100% of the depreciation of the Russell 2000 Index in excess of 10%. $ The Bank of Nova Scotia Capped Buffered Notes Linked to the S&P 500 Index Due 10/29/2014 (a) Return at maturity of 100.00% of the appreciation, if any, of the S&P 500 Index up to cap of 8.25% and losses of 100% of the depreciation of the S&P 500 Index in excess of 10%. Deutsche Bank Capped Buffered Notes Linked to the iShares MSCI Emerging Markets ETF Due 04/29/2015 (a) Return at maturity of 100% of the appreciation, if any, of the iShares MSCI Emerging Markets ETF up to cap of 8.30% and losses of 100% of the depreciation of the iShares MSCI Emerging Markets ETF in excess of 15%. Deutsche Bank Capped Buffered Notes Linked to the EURO STOXX 50® Index due 09/08/16 (a) Return at maturity of 100% of the appreciation, if any, of the EURO STOXX 50® Index and losses of 100% of the depreciation of the EURO STOXX 50® Index in excess of 10%. Total Structured Notes (Cost $4,500,000) $ See accompanying notes to financial statements. 8 LEE FINANCIAL TACTICAL FUND SCHEDULE OF INVESTMENTS - (Continued) September 30, 2014 MONEY MARKET FUND – 6.53% Shares Value Federated Government Obligation-I $ Money Market Fund (Cost $2,582,602) $ Total Investments (Cost $34,807,387) (b) % Other Assets Less Liabilities % Net Assets % $ (a) Non-Income producing security. (b) Aggregate cost for federal income tax purposes is $35,107,499. At September 30, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Gross unrealized appreciation $ Gross unrealized (depreciation) ) Net unrealized appreciation $ See accompanying notes to financial statements. 9 LEE FINANCIAL TACTICAL FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2014 Tactical Fund ASSETS Investments at market value (Identified cost $34,807,387) (Note 1 (A)) $ Income receivable Subscriptions receivable Other assets Total assets LIABILITIES Redemptions payable Management fee payable Administration fee payable Distribution plan payable Shareholder servicing fee payable Transfer agent fee payable Chief Compliance Officer fee payable Director’s fee payable Director’s expense payable Accrued expenses Total liabilities NET ASSETS $ (Applicable to 3,339,250 shares outstanding, $.01 par value, 20,000,000 shares authorized) NET ASSET VALUE, OFFERING AND REPURCHASE PRICE PER SHARE, INVESTOR CLASS SHARES $ NET ASSETS At September 30, 2014, net assets consisted of: Paid-in capital $ Undistributed net investment income (loss) ) Accumulated net realized gain on investments Net unrealized appreciation $ See accompanying notes to financial statements. 10 LEE FINANCIAL TACTICAL FUND STATEMENT OF OPERATIONS For the year ended September 30, 2014 Tactical Fund INVESTMENT INCOME Dividend Income (Foreign tax withheld $1,956) $ Interest income Total investment income Expenses Management fee (Note 2) Distribution costs (Notes 2 and 3) Transfer agent fee (Note 2) Shareholder services fee (Note 2) Administration fee (Note 2) Accounting fee Legal and audit fees Printing Custodian fee Registration fee Chief Compliance Officer fee (Note 2) Director’s fee Director’s expenses Insurance fee Mailing fee Total expenses Management fees waived ) Net Expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on transactions from: Investments Net change in unrealized appreciation (depreciation) on transactions from: Investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 11 LEE FINANCIAL TACTICAL FUND STATEMENTS OF CHANGES IN NET ASSETS For The Year Ended September 30, 2014 For The Year Ended September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM Operations Net investment income gain $ $ Net realized gain on investments Increase in unrealized appreciation of investments Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income Investor Class ($0.01 and $0.02 per share, respectively) ) ) Capital gains Investor Class ($1.02 and $0.10 per share, respectively) ) ) Total distributions to shareholders ) ) Capital share transactions (a) Increase in net assets resulting from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year (including undistributed net investment income (loss) of ($2,997) and $15,732, respectively) $ $ (a) Summary of capital share activity follows: Investor Class Investor Class For The Year Ended September 30, 2014 For The Year Ended September 30, 2013 Shares Value Shares Value Shares sold $ $ Shares issued on reinvestment of distributions Shares redeemed ) Net increase $ $ See accompanying notes to financial statements. 12 LEE FINANCIAL TACTICAL FUND FINANCIAL HIGHLIGHTS (For a share outstanding throughout each year and period) INVESTOR CLASS Years and Period Ended September 30, * Net asset value Beginning of period $ Income from investment operations Net investment income (loss) ) ) Net gain (loss) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions Dividends from net investment income ) ) — — Distributions from capital gains ) ) — — Total distributions ) ) — — End of Period $ Total return % % % -8.30 %+ Ratios/Supplemental Data Net assets, end of period (in 000’s) $ Ratio of expenses to average net assets before fee waivers (a) % % % %** Ratio of expenses to average net assets after fee waivers (a) % % % %** Ratio of net investment income to average net assets before fee waivers (a) )% )% )% )%** Ratio of net investment income to average net assets after fee waivers (a) 0.03% 0.27 % )% )%** Portfolio turnover % % % %+ * Commenced operations June 10, 2011. ** Annualized. + Not annualized. (a) Does not include expenses of the investment companies in which the Fund invests. See accompanying notes to financial statements. 13 LEE FINANCIAL TACTICAL FUND NOTES TO FINANCIAL STATEMENTS September 30, 2014 ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Lee Financial Tactical Fund (“Fund”) is a seriesof Lee Financial Mutual Fund, Inc. which is registered under the Investment Company Act of 1940 as a non-diversified open-end management investment company. Lee Financial Mutual Fund, Inc. currently has two investment portfolios, including the Fund which is currently offering one Class of Shares: Investor Shares. The investment objective of the Fund is to achieve long-term capital appreciation and preservation of capital while lowering volatility. The Fund seeks to achieve its objective by normally investing primarily in equity securities of U.S. companies and allocating a portion of total assets to structured notes. The Fund also may invest in exchange traded funds that invest in domestic or foreign securities, foreign securities, real estate investment trusts, fixed income securities, short-term debt instruments, cash and cash equivalents, and convertible bonds and convertible preferred stock. It also may write and purchase covered call and put options. Structured notes are specially designed debt instruments whose principal and interest payments are linked to, and whose values rise or fall in response to, the value of an index, basket of securities, interest rate benchmark or other financial asset. Structured notes are subject to interest rate risk. They are also subject to credit risk with respect both to the issuer and, if applicable, to the underlying security. The price of structured notes may be volatile and they may have a limited trading market, making it difficult to value them or sell them at an acceptable price. In exchange for the issuer’s guarantee of full or partial payment of principal on maturity, the upside return the Fund could achieve on its investment may be capped or limited and the issuer’s guarantee is generally available only if the Fund holds the structured note to maturity. There may be higher fees and costs associated with structured notes than other types of investments. In some cases, the Fund may enter into agreements with an issuer of structured notes to purchase a minimum amount of those notes over time. Structured notes are also subject to counterparty risk, which is the risk that the other party to the transaction will not fulfill its contractual obligations. The Fund may write (sell) covered call options on securities. If the option is exercised by the purchaser prior to the expiration, the Fund is required to deliver the underlying security against payment of the exercise price. Writing call options is a highly specialized activity and entails greater than ordinary investment risks. The successful use of options depends in part on the future price fluctuations and the degree of correlation between the options and the securities markets. The value of the Fund’s positions in options will fluctuate in response to changes in the value of the underlying security or index, as applicable. Portfolio assets covering written options cannot be sold while the option is outstanding, unless replaced with similar assets. As a result there is a possibility that segregation of a large percentage of the Fund’s assets could affect its portfolio management as well as the ability of the Fund to meet redemption requests or other current obligations. Unusual market conditions or the lack of a ready market for any particular option at a specific time may reduce the effectiveness of the Fund’s option strategies. Over-the-counter options may be considered illiquid and are also subject to counterparty risk, which is the risk that the other party to the contract will not fulfill its contractual obligation to complete the transaction with the Fund. The Fund did not enter into any options transactions during the annual period ended September 30, 2014. 14 LEE FINANCIAL TACTICAL FUND NOTES TO FINANCIAL STATEMENTS – (Continued) September 30, 2014 The Fund’s investments in other investment companies subjects it to those risks affecting the investment company, including the possibility that the value of the underlying securities held by the investment company could decrease. The Fund will incur its pro rata share of the underlying investment company’s expenses. The Fund may purchase ETFs which may trade at a discount to its net asset value. Investors in the Fund will indirectly bear fees and expenses charged by the underlying ETFs in which the Fund invests in addition to the Fund’s direct fees and expenses. The Fund will also incur brokerage costs when it purchases shares of ETFs. In addition, the Fund will be affected by losses of the underlying ETF and the level of risk arising from the investment practices of the underlying ETF. The Fund may purchase fixed income securities which will change in value in response to interest rate changes and other factors, such as the perception of the issuer's creditworthiness. For example, the value of fixed income securities will generally decrease when interest rates rise, which may cause the value of the Fund to decrease. In addition, an underlying fund's investment in fixed income securities with longer maturities will fluctuate more in response to interest rate changes. (A) SECURITY VALUATION Portfolio securities that are fixed income (debt) securities are valued by an independent pricing agent using methodologies that it believes are appropriate, including actual market transactions, broker-dealer supplied valuations, matrix pricing, or other electronic data processing techniques designed to identify market values for such securities, in accordance with procedures established in good faith by the Board of Directors. Structured notes are valued at the closing price or evaluated bid as provided daily by independent pricing agents. Equity securities listed on a securities exchange or an automated quotation system for which quotations are readily available will be valued at the last quoted sale price on the principal exchange on which they are traded on the valuation date (or at approximately 4:00 p.m. Eastern Time if a security’s principal exchange is normally open at that time), or, if there is no such reported sale on the valuation date, at the closing bid price. Securities traded over-the-counter will be valued at the last reported sale price on the Nasdaq Trade Reporting Facility, Alternative Display Facility or other facility that reports trades of over-the-counter securities. If there is no such reported sale on the valuation date, over-the-counter securities will be valued at the most recently quoted bid price. Nasdaq listed securities are valued at the Nasdaq Official Closing Price. Options listed for trading on a securities exchange or board of trade will be valued at the last quoted sale price or, in the absence of a sale, at the mean of the closing bid and ask prices. In the absence of a last quoted sales price or mean price, options are valued at the closing ask price (for short positions). Futures contracts and options thereon, which are traded on commodities exchanges, are valued at their daily settlement value as of the close of such commodities exchanges. Redeemable securities issued by open-end investment companies are valued at the investment company’s applicable net asset value. Exchange-traded open-end investment companies and closed-end investment companies are priced as equity securities. Foreign securities are often principally traded on markets that close at different hours than U.S. markets. Such securities will be valued at their most recent closing prices on the relevant principal exchange even if the close of that exchange is earlier than the time of the Fund’s net asset value (“NAV”) calculation. However, securities traded in foreign markets which remain open as of the time of the NAV calculation will be valued at the most recent sales price as of the time of the NAV calculation. In addition, prices for certain foreign securities may be obtained from the Fund’s approved independent pricing agents. Securities with remaining maturities of 60 days or less are valued on the amortized cost basis as reflecting fair value. 15 LEE FINANCIAL TACTICAL FUND NOTES TO FINANCIAL STATEMENTS – (Continued) September 30, 2014 Securities for which market quotations are not readily available or for which available prices are believed to be suspect will be valued at “fair value” using methods determined in good faith by or at the direction of the Board of Directors. For these purposes, “fair value” means the price that the Investment Manager reasonably expects the Fund could receive from an arm’s-length buyer upon the current sale of the securities within seven (7) days, after considering all appropriate factors and indications of value available to them. Such value will be cost if the Investment Manager determines such valuation is appropriate after considering a multitude of factors in accordance with established procedures. The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. generally accepted accounting principles (“GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in/out changing an investment’s assigned level within the hierarchy. The following is a description of the valuation techniques applied to the Fund’s major categories of financial instruments measured at fair value on a recurring basis: 16 LEE FINANCIAL TACTICAL FUND NOTES TO FINANCIAL STATEMENTS – (Continued) September 30, 2014 Common Stocks and Exchange–Traded Funds, to the extent these securities are actively traded and valuation adjustments are not applied, are categorized in Level 1 of the fair value hierarchy. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized in Level 2 of the fair value hierarchy. Structured Notes are categorized in Level 2 of the fair value hierarchy. Investment in registered open-end investment management companies are categorized as Level 1 of the fair value hierarchy. Options listed for trading on a securities exchange or board of trade, and which are actively traded, are categorized in Level 1 of the fair value hierarchy. The following is a summary of the inputs used in valuing the Fund’s investments, as of September 30, 2014. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
